FRANKLIN TEMPLETON INVESTMENTS ONE FRANKLIN PARKWAY SAN MATEO, CA 94403-1906 August 4, 2010 Filed Via EDGAR (CIK #0001217951) Securities and Exchange Commission 450 Fifth Street NW Washington, DC 20549 RE: FRANKLIN MUTUAL RECOVERY FUND File Nos. 333-144926 and 811-21306 Ladies/Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the forms of Prospectus and Statement of Additional Information that would have been filed under Rule 497(c) do not differ from those contained in Post-Effective Amendment No. 3 to the Registration Statement on Form N-2 which was filed electronically with the Securities and Exchange Commission on July 28, 2010. Sincerely yours, FRANKLIN MUTUAL RECOVERY FUND /S/ David P. Goss David P. Goss Vice President DPG/ksa
